Case 2:20-mj-00736-VCF Document 3 Filed 08/21/20 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

 

_——_— FILED __._ RECEIVED
_____. ENTERED ____— SERVED ON
COUNSEL/PARTIES OF RECORD
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing
AUG 21 2020
UNITED STATES DISTRICT COURT
for the CLERK US DISTRICT COURT

District of Nevada BY. DISTRICT OF NEVADA DEPITY

United States of America )
v. ) Case No. 2:20-mj-736-VCF

)
DUKE LEE FLEMINGS )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

 

_ Lloyd D. George United States Courthouse .
Place: 333 Las Vegas Blvd., South Courtroom No.: 3D
Las Vegas, NV 89101
Cam Ferenbach , U.S. Magistrate Judge Date and Time: August 25, 2020 at 1:30pm

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: August 21, 2020

 

Judge's signature

CAM FERENBACH, U.S. Magistrate Judge
Printed name and title
